NUMBER 13-04-00520-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
 
DOMINIQUE URIBE,                                                                         Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
 
    On appeal from the 117th District Court of Nueces County,
Texas.
 
                      MEMORANDUM OPINION[1]
 
               Before Justices Hinojosa,
Rodriguez, and Garza
                         Memorandum
Opinion by Justice Hinojosa
 




A jury found appellant, Dominique Uribe, guilty of
four counts of indecency with a child and assessed his punishment at (1) twelve
years= imprisonment and a fine of $5,000 for Count 1, (2)
five years= imprisonment for Count 2, (3) five years= imprisonment for Count 3, and (4) eight years= imprisonment for Count 4.  All sentences were ordered to run concurrently.
                                                            A.  Anders Brief
Appellant=s court-appointed attorney has filed an Anders
brief asserting there is no basis for this appeal.  See Anders v. California, 386 U.S.
738, 744 (1967).  In his brief, counsel
states that he has reviewed the clerk=s record and reporter=s
record and has concluded that this appeal is frivolous and without merit.  See id.  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable
grounds for advancing an appeal.  See
Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).  In compliance with High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has carefully
discussed why, under the controlling authorities, there are no errors in the
trial court=s judgment. 
In the brief, appellant=s counsel certifies that he has informed appellant
of appellant=s right to review the appellate record and to file a
pro se brief.  No such brief has been
filed.  
                                         B.  Independent
Review of Record




Upon receiving a Afrivolous
appeal@ brief, the appellate courts must conduct Aa full examination of all the proceedings to decide
whether the case is wholly frivolous.@  Penson v.
Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312,
313 (Tex. App.BCorpus Christi 2004, no pet.).  We have carefully reviewed the appellate
record, and counsel=s brief.   We
find nothing in the record that might arguably support this appeal.   See Bledsoe v. State, 178 S.W.3d 824,
827‑28 (Tex. Crim. App. 2005). 
Accordingly, we affirm this appeal.        
                                                        C.  Anders Counsel
In accordance with Anders, counsel has asked
permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  An appellate court may grant a counsel=s motion to withdraw filed in connection with an Anders
brief.  Moore v. State, 466
S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see Stafford, 813 S.W.2d at
511 (noting that Anders brief should be filed with request for withdrawal
from case).  We grant counsel=s motion to withdraw.
We order counsel to advise appellant promptly of the
disposition of this case and the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997) (per curiam).
 
FEDERICO G. HINOJOSA
Justice
 
Do
not publish.  See Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and filed
this
the 8th day of June, 2006.




[1]
Because the issues of law
presented by this case are well settled and the parties are familiar with the
facts, we will not recite the law and facts in this opinion except as necessary
to advise the parties of the Court's decision and the basic reasons for it.  See Tex.
R. App. P. 47.4.